NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1758
                                       ___________

                                   SUSAN BATISTA,
                                        Appellant

                                             v.

                    COUNTRYWIDE HOME LOANS, INC.;
               COUNTRYWIDE HOME LOANS SERVICING LP;
      BANK OF AMERICA NA; MERS; JANE DOES 1-1000, ficticious names,
           true names unknown; FIRST FINANCIAL EQUITIES, INC.;
    DAVID SADEK; MICHAEL D. COLE; BAC HOME LOANS SERVICING LP;
                        MERSCORP HOLDINGS, INC.;
         MORTGAGE ELECTRONIC REGISTRATION SYSTEM INC.;
                STERN, LAVINTHAL & FRANKENBERG LLC;
        ROBERT RYNIAK; PNC BANK; METLIFE BANK, N.A.; FNMA
                   ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                        (D.N.J. Civil Action No. 2-14-cv-02369)
                      District Judge: Honorable Faith S. Hochberg
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 22, 2015

            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                           (Opinion filed: December 23, 2015)
                                      ___________

                                        OPINION*
                                       ___________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Susan Batista, proceeding pro se, appeals an order of the United States District

Court for the District of New Jersey dismissing her second amended complaint. For the

reasons that follow, we will affirm.

       In 2014, Batista filed a complaint in New Jersey state court against Countrywide

Home Loans, Inc. and other defendants claiming that they committed fraud in connection

with her mortgage and in a state foreclosure action brought against her in 2008. Batista

also claimed that the defendants violated New Jersey statutes and the federal Fair Debt

Collection Practices Act (“FDCPA”).

       The defendants removed the action to District Court and moved to dismiss the

complaint. The defendants asserted, among other things, that Batista failed to state a

claim for relief and that her claim under the FDCPA appeared to be time-barred. Batista

moved to amend her complaint. The District Court granted the motion to amend and

allowed Batista to plead additional facts, including facts regarding whether her claims

were time-barred. The District Court dismissed the motion to dismiss as moot.

       Batista filed an amended complaint naming more defendants and setting forth

numerous causes of action, including conspiracy, fraud, criminal violations, and

violations of the FDCPA and other statutes. Countrywide Home Loans and other

defendants moved to dismiss the amended complaint on several grounds, including a

failure to satisfy the pleading requirements of Federal Rule of Civil Procedure 8.

       The District Court found Batista’s lengthy list of purported causes of action
                                             2
unintelligible and without factual substance, and ruled that the complaint failed to satisfy

Rule 8. The District Court stated that Batista failed to allege specific actionable conduct

and connect any wrongful conduct to a particular defendant. The District Court granted

the motion to dismiss, but in light of Batista’s pro se status, allowed her to file a second

amended complaint. The District Court stated in its order that Batista needed to identify

her causes of action in separate sections and plead specific facts with respect to each

defendant. The District Court warned that a failure to do so would result in dismissal of

the complaint with prejudice.

       Batista then filed a 53-page, handwritten, second amended complaint naming

fourteen defendants and setting forth fifteen counts against the defendants collectively.

Countrywide Home Loans and other defendants filed another motion to dismiss asserting

that Batista had failed to comply with the District Court’s prior order and Rule 8 and had

failed to state a claim for relief under Rule 12(b)(6).

       The District Court granted the defendants’ motion and dismissed the complaint

with prejudice for failure to state a claim for relief. The District Court explained that

Batista’s claims under the FDCPA were either untimely or conclusory and failed to notify

the defendants of their alleged wrongful conduct. The District Court ruled that Batista’s

remaining allegations suffered from the previously-identified deficiencies, including a

failure to attribute wrongful conduct to any particular defendant and to allege facts in

support of her claims. The District Court decided that allowing further amendment

would be futile. This appeal followed.


                                              3
       We have jurisdiction pursuant to 28 U.S.C. § 1291.1 Our standard of review of the

dismissal of a complaint under Rule 12(b)(6) is de novo. Phillips v. County of

Allegheny, 515 F.3d 224, 230 (3d Cir. 2008).

       Batista’s appellate brief, like her second amended complaint, is for the most part

unintelligible and she has not shown any error on the part of the District Court. The

record also supports the District Court’s decision. To the extent Batista disputes the

statute of limitations ruling on her claims under the FDCPA, as noted by the District

Court, some of Batista’s allegations relate to the time period prior to the filing of the

foreclosure action in 2008 and to purported communications in 2011. See Glover v.

F.D.I.C., 698 F.3d 139, 148 (3d Cir. 2012) (one-year statute of limitations applies to

alleged violations of the FDCPA). To the extent Batista asserts violations of the FDCPA

that are not time-barred, her allegations are either conclusory or insufficient to state a

plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a complaint

must contain sufficient factual matter, accepted as true, to state a claim that is plausible

on its face).

       The District Court also did not err in dismissing Batista’s remaining claims of

fraud and various statutory violations. The factual allegations supporting these claims are

difficult to discern. Batista primarily avers that assignments of her loan were improper


1
 Although not all of the named defendants filed a motion to dismiss, the District Court’s
order was in effect a sua sponte dismissal of the complaint as to all parties. Cf. Roman v.
Jeffes, 904 F.2d 192, 196 (3d Cir. 1990) (noting district court may sua sponte raise the
deficiency of a complaint if the plaintiff is given an opportunity to address it). Batista
was given an opportunity to correct the deficiencies in her complaint.
                                               4
and that the defendants did not validate the debt, but, as recognized by the District Court,

these allegations are insufficient to state a plausible claim for relief.

       Accordingly, we will affirm the judgment of the District Court.




                                               5